Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Claims 1-20 are present in this application. Claims 1-20 are pending in this office action.

3. 	This office action is NON-FINAL.

Drawings
4. 	The Drawings filed on 05/07/20 are acceptable for examination purposes.

Specification
5. 	The Specification filed on 05/07/20 is acceptable for examination purposes.

Information Disclosure Statement
 	The information disclosure statements (IDS) filed on 05/07/20 and 08/18/21 have been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 101

101 reads as follows:
Whoever invents or discoversany new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a paters! therefor, subject to the eonditionsand requirements of this title.
Claims 17-20 are rejected under 35 U.S.C. 101 because they are directed to non- statutory subject matter “A storage medium readable “, See specification [0080] ... ““The computer- readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing…”. The broadest reasonable interpretation of a claim drawn to a computer storage medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer storage medium. Transitory signal does not fall within a statutory category since it is clearly not a series of steps or acts to constitute a process, not a mechanical device or combination of mechanical devices to constitute a machine, not a tangible physical article or object which is some form of matter to be a product and constitute a manufacture, and not a composition of two or more substances to constitute a composition of matter. Note that a claim drawn to such “A storage medium readable” that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U,S,G. § 101 by adding the limitation “non-transitory” to the claim.
Claim Rejections 35 U.S.C. §103
6. 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

 	A patent for a claimed invention may not be obtained, notwithstanding that the
 	claimed invention is not identically disclosed as set forth in section 102, if the
 	differences between the claimed invention and the prior art are such that the
 	claimed invention as a whole would have been obvious before the effective filing
 	date of the claimed invention to a person having ordinary skill in the art to which
 	the claimed invention pertains. Patentability shall not be negated by the manner in
 	which the invention was made.

8. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being Unpatentable over Albertson et al. (US 2018/0241561 A1) in view of Mori et al. (US 2014/0325217 A1).

 	Regarding claim 1, Albertson teaches a computer-implemented method for secure data replication in data storage environments, the method comprising, (See Albertson paragraph [0068], replicated data for secure storage): 
 	receiving, by a database system, (See Albertson paragraph [0094], database…to receive data related to replicated data), an instruction to change a first data element in a table that is in a database, the database comprising a first copy of the table and a second copy of the table, (See Albertson paragraph [0091], A set of replicated data including a database file…first local encryption key may be updated (e.g. to facilitate security of the set of replicated data) to a second local encryption key); and cip
 	performing, by the database system, in response to the receiving, (See Albertson paragraph [0079], performed in response to…replicated data): 
 	creating a first entry in a first change-table, the first entry comprising a plurality of data elements including an updated value for the first data element, the updated value provided by the instruction, (See Albertson paragraph [0056], (generatings, the updating, and the other steps described herein may be carried out by a local encryption management module maintained in a persistent storage device of a local computing device (e.g., network node)); 
 	creating a second entry in a second change-table, the creating the second entry comprising, (See Albertson paragraph [0056], (generatings, the updating, and the other steps described herein may be carried out by a local encryption management module maintained in a persistent storage device of a local computing device (e.g., network node)); 
 	in response to determining that the first data element is a non- secured data element, storing the updated value into the second entry as content of the first data element of the second change-table, (See Albertson paragraph [0054], the method 400 relate to determining and generating a local encryption key for one or more nodes of a set of member nodes, and using the local encryption keys to update a set of replicated data); and 
 	modifying, by the database system, the second copy of the table according to the instruction that is received using the second change-table, wherein the second copy of the table is used to respond to subsequent queries, (See Albertson paragraph [0069], modifying the set of replicated data may include establishing a package that includes the set of modified replicated data (e.g., the set of replicated data together with any changes or revisions made by the modification operation). 
 	Albertson does not explicitly disclose in response to determining that the first data element is a secured data element, changing the updated value into a ciphertext using a security algorithm, and storing the ciphertext into the second entry as content of the first data element in the second change-table.
 	However, Mori teaches in response to determining that the first data element is a secured data element, (See Mori paragraph [0105], the application response means 22 refers to the security setting information storage unit 14 and determines whether data in the database), changing the updated value into a ciphertext using a security algorithm, (See Mori paragraph [0297], an encryption algorithm corresponding to the new confidentiality information, creating a ciphertext table, and updating the ciphertext table information), and storing the ciphertext into the second entry as content of the first data element in the second change-table, (See Mori paragraph [0180], Each ciphertext table storing encrypted data is stored in the database…each ciphertext table is stored…associated with the respective ciphertext).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify in response to determining that the first data element is a secured data element, changing the updated value into a ciphertext using a security algorithm, and storing the ciphertext into the second entry as content of the first data element in the second change-table of Mori, to accurately prevent data leakage to the administrators and the like storing and managing data, as well as to third parties intruding from the outside, (See Mori paragraph [0010]).

 	Regarding claim 2, Albertson taught the method of claim 1, as described
above.  Albertson further teaches wherein the first data element is determined to be secured based on settings of the database, (See Albertson paragraph [0091], A set of replicated data including a database file having 30 rows may be encrypted using a first local encryption key of “Kk4F TmsA TQgA SO0S.” In embodiments, the first local encryption key may be updated (e.g. to facilitate security of the set of replicated data).  

 	Claims 10 and 18 recite the same limitations as claim 2 above. Therefore, claim
10 and 18 are rejected based on the same reasoning.

 	Regarding claim 3, Albertson taught the method of claim 1, as described
above.  Albertson further teaches wherein the first entry further comprises a timestamp that indicates when the first entry was created, (See Albertson paragraph [0061], a set of data (e.g., the first or second copy of the set of replicated data) based on one or more pre-determined parameters (e.g., conditions). For instance, the temporary key may be valid for a pre-determined usage (e.g., transfer of a data set from one node to another), a specified time period (e.g., 1 hour, 6 hours, 24 hours).  

 	Claim 11 recites the same limitations as claim 3 above. Therefore, claim
11 is rejected based on the same reasoning.

 	Regarding claim 4, Albertson taught the method of claim 3, as described
above.  Albertson further teaches wherein the second entry is created as part of a periodic update to the table, (See Albertson paragraph [0101], modifying the second local encryption key in the second key-change temporal window…include time frames, periods, durations), and wherein the second entry is created in response to the timestamp indicating that the first entry was created after the most recent periodic update, (See Albertson paragraph [0078], the first encryption operation for the first copy of the set of replicated data may be scheduled for a time period subsequent to the second copy of the set of replicated data being saved on the second node, (See Albertson paragraph [0101], modifying the second local encryption key in the second key-change temporal window…include time frames, periods, durations).  

	Claim 12 recites the same limitations as claim 4 above. Therefore, claim
12 is rejected based on the same reasoning.

 	Regarding claim 5, Albertson taught the method of claim 1, as described
above.  
 	Albertson does not explicitly disclose wherein converting the updated value to the ciphertext comprises changing the updated value using a format preserving security algorithm.  
 	However, Mori teaches wherein converting the updated value to the ciphertext comprises changing the updated value using a format preserving security algorithm, (See Mori paragraph [0217], a setting update request from the security setting means 26, the application response means 22 uses the key utilization means 23 to create ciphertext of the setting target metadata).  
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein converting the updated value to the ciphertext comprises changing the updated value using a format preserving security algorithm of Mori, to accurately prevent data leakage to the administrators and the like storing and managing data, as well as to third parties intruding from the outside, (See Mori paragraph [0010]).

	Claim 13 recites the same limitations as claim 5 above. Therefore, claim
13 is rejected based on the same reasoning.

 	Regarding claim 6, Albertson taught the method of claim 1, as described
above.  
 	Albertson does not explicitly disclose wherein converting the updated value to the ciphertext comprises changing a format of the updated value, wherein a schema of the first change- table is distinct from a schema of the second change-table.  
 	However, Mori teaches wherein converting the updated value to the ciphertext comprises changing a format of the updated value, (See Mori paragraph [0217], a setting update request from the security setting means 26, the application response means 22 uses the key utilization means 23 to create ciphertext of the setting target metadata), wherein a schema of the first change- table is distinct from a schema of the second change-table, (See Mori paragraph [0157], an encryption algorithm used for encrypting table and column names may be different from that used for encrypting the corresponding column data).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein converting the updated value to the ciphertext comprises changing a format of the updated value, wherein a schema of the first change- table is distinct from a schema of the second change-table of Mori, to accurately prevent data leakage to the administrators and the like storing and managing data, as well as to third parties intruding from the outside, (See Mori paragraph [0010]).

	Claims 14 and 20 recite the same limitations as claim 6 above. Therefore, claims
14 and 20 are rejected based on the same reasoning.

 	Regarding claim 7, Albertson taught the method of claim 1, as described
above.  
 	Albertson does not explicitly disclose wherein converting the updated value to the ciphertext comprises storing security metadata that can revert the ciphertext back to the updated value.  
 	However, Mori teaches wherein converting the updated value to the ciphertext comprises storing security metadata that can revert the ciphertext back to the updated value, (See Albertson paragraph [0078], the first encryption operation for the first copy of the set of replicated data may be scheduled for a time period subsequent to the second copy of the set of replicated data being saved on the second node, (See Albertson paragraph [0101], modifying the second local encryption key in the second key-change temporal window…include time frames, periods, durations).  
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein converting the updated value to the ciphertext comprises storing security metadata that can revert the ciphertext back to the updated value of Mori, to accurately prevent data leakage to the administrators and the like storing and managing data, as well as to third parties intruding from the outside, (See Mori paragraph [0010]).

	Claim 15 recites the same limitations as claim 7 above. Therefore, claim
15 is rejected based on the same reasoning.

 	Regarding claim 8, Albertson taught the method of claim 7, as described
above.  Albertson further teaches wherein the security metadata is stored in the second change-table, (See Albertson paragraph [0071], a set of modified replicated data using a temporary key to facilitate secure transmission from one node to another among the set of member nodes).

	Claim 16 recites the same limitations as claim 8 above. Therefore, claim
16 is rejected based on the same reasoning.

 	Regarding claim 9 Albertson teaches a database system comprising: 
 	a memory device, (See Albertson paragraph [0020], memory); and 
 	one or more processors coupled with the memory device, the one or more processors, (See Albertson paragraph [0042], one or more processors or processing units 120, a system memory 130) configured to perform a method for secure data replication in a database, the database comprising a first copy of a table and a second copy of the table, and the method comprising, (See Albertson paragraph [0042], A set of replicated data including a database file having 30 rows may be encrypted using a first local encryption key of “Kk4F TmsA TQgA SO0S.”…the first local encryption key may be updated (e.g. to facilitate security of the set of replicated data) to a second local encryption key of “1VL1 m58u dj52 yK56),  P202001060US01 
 	Page 28 of 32receiving an instruction to change a first data element in the table, (See Albertson paragraph [0091], A set of replicated data including a database file…first local encryption key may be updated (e.g. to facilitate security of the set of replicated data) to a second local encryption key); and
 	performing, in response to the receiving, (See Albertson paragraph [0079], performed in response to…replicated data):: 
 	creating a first entry in a first change-table, the first entry comprises a plurality of data elements including an updated value for the first data element, the updated value provided by the instruction, (See Albertson paragraph [0056], (generatings, the updating, and the other steps described herein may be carried out by a local encryption management module maintained in a persistent storage device of a local computing device (e.g., network node));; 
 	creating a second entry in a second change-table, the creating the second entry comprising, (See Albertson paragraph [0056], (generatings, the updating, and the other steps described herein may be carried out by a local encryption management module maintained in a persistent storage device of a local computing device (e.g., network node)); 
 	in response to determining that the first data element is a non-secured data element, storing the updated value into the second entry as content of the first data element of the second change-table, (See Albertson paragraph [0054], the method 400 relate to determining and generating a local encryption key for one or more nodes of a set of member nodes, and using the local encryption keys to update a set of replicated data); and 
 	modifying the second copy of the table according to the instruction that is received using the second change-table, wherein the second copy of the table is used to respond to subsequent queries, , (See Albertson paragraph [0069], modifying the set of replicated data may include establishing a package that includes the set of modified replicated data (e.g., the set of replicated data together with any changes or revisions made by the modification operation). 
 	Albertson does not explicitly disclose in response to determining that the first data element is a secured data element, changing the updated value into a ciphertext using a security algorithm, and storing the ciphertext into the second entry as content of the first data element in the second change-table.
 	However, Mori teaches in response to determining that the first data element is a secured data element, (See Mori paragraph [0105], the application response means 22 refers to the security setting information storage unit 14 and determines whether data in the database), changing the updated value into a ciphertext using a security algorithm, (See Mori paragraph [0297], an encryption algorithm corresponding to the new confidentiality information, creating a ciphertext table, and updating the ciphertext table information), and storing the ciphertext into the second entry as content of the first data element in the second change-table, (See Mori paragraph [0180], Each ciphertext table storing encrypted data is stored in the database…each ciphertext table is stored…associated with the respective ciphertext).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify in response to determining that the first data element is a secured data element, changing the updated value into a ciphertext using a security algorithm, and storing the ciphertext into the second entry as content of the first data element in the second change-table of Mori, to accurately prevent data leakage to the administrators and the like storing and managing data, as well as to third parties intruding from the outside, (See Mori paragraph [0010]).

 	Regarding claim 17, Albertson teaches a computer program product comprising a storage medium readable by one or more processing circuits, (See Albertson paragraph [0109], The computer program product may include a computer readable storage medium (or media) having computer readable program instructions), the storage medium storing instructions executable by the one or more processing circuits, (See Albertson paragraph [0112], The computer readable program instructions may execute entirely on the user's computer), to perform a method for secure data replication in a database, the database comprising a first copy of a table and a second copy of the table, the method comprises, (See Albertson paragraph [0042], A set of replicated data including a database file having 30 rows may be encrypted using a first local encryption key of “Kk4F TmsA TQgA SO0S.”…the first local encryption key may be updated (e.g. to facilitate security of the set of replicated data) to a second local encryption key of “1VL1 m58u dj52 yK56),  P202001060US01 
 	receiving an instruction to change a first data element in the table, and in
response, (See Albertson paragraph [0091], A set of replicated data including a database file…first local encryption key may be updated (e.g. to facilitate security of the set of replicated data) to a second local encryption key):
 	creating a first entry in a first change-table, the first entry comprises a plurality of data elements including an updated value for the first data element, the updated value provided by the instruction, (See Albertson paragraph [0056], (generatings, the updating, and the other steps described herein may be carried out by a local encryption management module maintained in a persistent storage device of a local computing device (e.g., network node));
 	creating a second entry in a second change-table, the creating the second entry comprising, (See Albertson paragraph [0056], (generatings, the updating, and the other steps described herein may be carried out by a local encryption management module maintained in a persistent storage device of a local computing device (e.g., network node)); 
 	in response to determining that the first data element is a non- secured data element, storing the updated value into the second entry as content of the first data element of the second change-table, (See Albertson paragraph [0054], the method 400 relate to determining and generating a local encryption key for one or more nodes of a set of member nodes, and using the local encryption keys to update a set of replicated data); and
 	modifying the second copy of the table according to the instruction that is received using the second change-table, wherein the second copy of the table is used to respond to subsequent queries, (See Albertson paragraph [0069], modifying the set of replicated data may include establishing a package that includes the set of modified replicated data (e.g., the set of replicated data together with any changes or revisions made by the modification operation). 
 	Albertson does not explicitly disclose in response to determining that the first data element is a secured data element, changing the updated value into a ciphertext using a security algorithm, and storing the ciphertext into the second entry as content of the first data element in the second change-table.
 	However, Mori teaches in response to determining that the first data element is a secured data element, (See Mori paragraph [0105], the application response means 22 refers to the security setting information storage unit 14 and determines whether data in the database), changing the updated value into a ciphertext using a security algorithm, (See Mori paragraph [0297], an encryption algorithm corresponding to the new confidentiality information, creating a ciphertext table, and updating the ciphertext table information), and storing the ciphertext into the second entry as content of the first data element in the second change-table, (See Mori paragraph [0180], Each ciphertext table storing encrypted data is stored in the database…each ciphertext table is stored…associated with the respective ciphertext).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify in response to determining that the first data element is a secured data element, changing the updated value into a ciphertext using a security algorithm, and storing the ciphertext into the second entry as content of the first data element in the second change-table of Mori, to accurately prevent data leakage to the administrators and the like storing and managing data, as well as to third parties intruding from the outside, (See Mori paragraph [0010]).

 	Regarding claim 19, Albertson taught the computer program product of claim 7, as described above.  Albertson further teaches wherein the first entry further comprises a timestamp that indicates when the first entry was created, (See Albertson paragraph [0061], a set of data (e.g., the first or second copy of the set of replicated data) based on one or more pre-determined parameters (e.g., conditions). For instance, the temporary key may be valid for a pre-determined usage (e.g., transfer of a data set from one node to another), a specified time period (e.g., 1 hour, 6 hours, 24 hours), and wherein the second entry is created as part of a periodic update to the table, (See Albertson paragraph [0101], modifying the second local encryption key in the second key-change temporal window…include time frames, periods, durations), and wherein the second entry is created in response to the timestamp indicating that the first entry was created after the most recent periodic update, (See Albertson paragraph [0078], the first encryption operation for the first copy of the set of replicated data may be scheduled for a time period subsequent to the second copy of the set of replicated data being saved on the second node, (See Albertson paragraph [0101], modifying the second local encryption key in the second key-change temporal window…include time frames, periods, durations).  

Conclusions/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to
applicant’s disclosure. See form PTO-892.
 	Driesen et al. (US 2015/0112923 A1), Techniques for migrating data in a database include identifying an update to one or more data entries of a source table; determining that a status of a trigger associated with the source table indicates to update a logging table.
 	Satterfield et al. (US 2002/0114451 A1) The present invention relates to apparatus and methods for encryption and decryption wherein a ciphertext is generated. More particularly, the present invention is related to the use of symmetric private key encryption. Once the sender and receiver have exchanged key information, encryption of a message by the sender and decryption by the receiver is accomplished in a direct manner.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163